Citation Nr: 0904701	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-06 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for Meniere's disease.

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to an effective date earlier than January 26, 
2004, for the assignment of a rating of 40 percent for 
Cogan's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to May 1965.

These matters come before the Board of Veterans' Appeals 
(Board) from two RO rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In June 2004, the RO denied the Veteran's petition to reopen 
his previously denied claim for service connection for 
Meniere's disease.  After additional evidence was received, 
the RO confirmed this determination in a November 2004 rating 
decision.

In August 2005, the RO increased the rating for the Veteran's 
Cogan's syndrome (formerly characterized as bilateral 
keratoconjunctivitis) from 0 to 40 percent, effective the 
January 26, 2004 date of his claim for an increased rating.  
In October 2005, the Veteran disagreed with the assigned 
effective date.

As to the petition to reopen, the Board must initially 
determine whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying 
an identical analysis to claims previously and finally 
denied, whether by the Board or the RO). Only where the Board 
concludes that new and material evidence has been received 
does it have jurisdiction to consider the merits of the 
claim.  Hickson v. West, 11 Vet. App. 374, 377 (1998).

In January 2006, the Veteran testified during a 
videoconference hearing before a Decision Review Officer 
(DRO).  The transcript of this hearing was accepted as a 
substantive appeal in lieu of a VA Form 9 as to the claims on 
appeal.

The issue of service connection for Meniere's disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied the 
Veteran's petition to reopen his claim for service connection 
for Meniere's disease.  The Veteran did not appeal this 
decision.

2.  Evidence received since the February 2003 decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for Meniere's disease, and 
raises a reasonable possibility of substantiating this claim.

3.  In its February 2003 rating decision, the RO also denied 
the Veteran's claim for an increased rating for his eye 
disability, then characterized as bilateral 
keratoconjunctivitis.  The Veteran did not appeal this 
decision.

4.  An August 20, 2003 VA optometry note, dated less than one 
year prior to the Veteran's January 26, 2004 increased rating 
claim, reflects that there was a factually ascertainable 
increase in the Veteran's eye disability, now characterized 
as Cogan's syndrome.


CONCLUSIONS OF LAW

1.  The February 2003 decision that denied the petition to 
reopen the claim for service connection for Meniere's disease 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2008).

2.  Evidence received since the February 2003 decision is new 
and material and the claim for service connection for 
Meniere's disease is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  An effective date of August 20, 2003, but no earlier, is 
warranted for the assignment of a 40 percent rating for 
Cogan's syndrome. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
reopening the Veteran's claim for service connection for 
Meniere's disease, further assistance is unnecessary to aid 
the Veteran in substantiating the petition to reopen.

As to the claim for an earlier effective date for the 
assignment of a rating of 40 percent for Cogan's syndrome, 
this claim arises from the Veteran's disagreement with the 
effective date assigned after his claim for an increased 
rating for Cogan's syndrome was granted.  The courts have 
held, and VA's General Counsel has agreed, that where an 
underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the 
claim has been substantiated and there is no need to provide 
additional VCAA notice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case. 

There has also been compliance with the assistance 
requirements of the VCAA.  All available service treatment 
record and post-service VA and private treatment records have 
been obtained.  Examination reports are of record.  No other 
relevant records have been identified.  Under these 
circumstances, no further action is necessary to assist the 
Veteran in this case.

Analysis

Petition to Reopen

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed. 38 U.S.C.A. § 7104(b) (West 2002).  An exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, 
new evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Service connection for Meniere's disease was denied by the 
Board in February 1971.  The Board's findings of fact 
indicated that Meniere's disease was neither present during 
service nor diagnosed on VA examinations or during VA 
hospitalizations.  The Board reasoned that, while Dr. 
Sirotnak wrote in a January 1969 letter that the most likely 
diagnosis of the Veteran's symptoms was of a Meniere's type 
syndrome that may have developed in service and been 
aggravated therein by loud noises, the lack of a diagnosis of 
this disease in the VA examination reports and treatment 
records reflected that the preponderance of the evidence 
indicated that the Veteran did not have Meniere's disease.

In February 2003, the RO denied the Veteran's petition to 
reopen his claim for service connection for Meniere's 
disease.  The RO noted that the evidence submitted after the 
Board's February 1971 denial failed to show either a 
diagnosis of Meniere's disease or that this disease existed 
in service.  The Veteran was notified of the RO's February 
2003 denial in a letter later that month.  He did not, 
however, initiate an appeal.  Rather, the Veteran filed a 
January 2004 statement in support of claim (VA Form 21-4138) 
in which he requested service connection for Meniere's 
disease.  As the January 2004 statement did not express 
dissatisfaction or disagreement with the February 2003 
decision and a desire to contest the result, it was not a 
notice of disagreement (NOD) as to this determination.  See 
38 C.F.R. § 20.201.  The February 2003 decision is therefore 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship, or nexus, between the present disability 
and the disease or injury incurred or aggravated during 
service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110; see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans 
Claims interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The evidence received since the February 2003 denial includes 
a May 2003 letter in which Dr. Mack wrote, "the possibility 
of a Meniere's disease condition might be further 
evaluated," and an August 2004 VA ear disease examination 
report indicating that the Veteran's right ear reversed 
sloping low frequency hearing loss and the absence of 
acoustic reflexes in this ear are consistent with Meniere's 
disease.  Given that these opinions from both a private 
physician and a VA audiologist indicate that the Veteran 
likely has Meniere's disease, and the fact that the prior 
denials were based on the lack of evidence of this disease, 
this new evidence relates to an unestablished fact necessary 
to substantiate the claim for service connection for 
Meniere's disease and raises a reasonable possibility of 
substantiating it.  Therefore, reopening of the claim is in 
order.

Earlier Effective Date

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that, unless 
specifically provided otherwise in this chapter, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefrom.  38 U.S.C.A. § 5110(a).  Specifically as to claims 
for increase, the statute provides that the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.  38 U.S.C.A. § 5110(b)(2).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that, 
except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Specifically as 
to claims for increase, 38 C.F.R. § 3.400 provides that the 
effective date of an evaluation and award of compensation 
based on a claim for increase will be the date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o).

The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date for an 
increase as follows: If the increase occurred within one year 
prior to the claim, the increase is effective as of the date 
the increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12-
98 (1998).

In addition, any communication or action, indicating an 
intent to apply for one or more benefits under laws 
administered by VA, from a Veteran or his representative, may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
Veteran, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

There is no set form that an informal written claim must 
take.  All that is required is that the communication 
indicates an intent to apply for one or more benefits under 
the laws administered by the Department, and identify the 
benefits sought. Rodriguez v. West, 189 F.3d 1351 (1999).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

The Veteran was granted service connection for bilateral 
keratoconjunctivitis in August 1966, with a noncompensable 
rating assigned effective June 1966.  The RO denied the 
Veteran's claim for an increased (compensable) rating for 
this disability in February 2003.  As noted above, the 
Veteran did not appeal the February 2003 denial by filing a 
NOD, but instead filed a January 26, 2004 statement in 
support of claim, in which he requested (in addition to 
service connection for Meniere's disease) service connection 
for Cogan's syndrome, but which was deemed by the RO to be a 
claim for an increased rating for his service-connected 
bilateral keratoconjunctivitis.  Thus, the February 2003 
decision denying an increased (compensable) rating for 
bilateral keratoconjunctivitis became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

In August 2005, the RO granted the January 26, 2004 claim, 
recharacterizing the Veteran's eye disability as Cogan's 
syndrome, and increasing the rating to 40 percent, effective 
the date of the aforementioned statement in support.  The RO 
had initially denied this increased rating claim in June 
2004, but, after the Veteran filed a NOD, the DRO increased 
the rating in the August 2005 decision.  

The basis for the increase was that the February 2004 VA 
examination report indicated that the Veteran's left eye 
cataract and status post cataract extraction of the right eye 
were caused by his Cogan's syndrome and treatment for Cogan's 
syndrome with topical steroids.  The VA examiner also 
indicated that the Veteran's symptoms of photophobia, foreign 
body sensation, and fluctuating vision were secondary to his 
Cogan's syndrome.

The Veteran's Cogan's syndrome (an autoimmune disease 
characterized by, among other things, inflammation of the 
front of the eye, episodes of dizziness, and hearing loss), 
is rated under 38 C.F.R. § 4.84a, Diagnostic Codes (DCs) 
6001-6029.  DC 6001 is applicable to keratitis, and DC 6029 
is applicable to aphakia.  DC 6001, which provides that this 
disability is to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology, 
with a minimum 10 percent rating during active pathology.  

DC 6029 provides a 30 percent rating for either bilateral or 
unilateral aphakia. A Note indicates that the 30 percent 
rating prescribed for aphakia is a minimum rating to be 
applied to the unilateral or bilateral condition and is not 
to be combined with any other rating for impaired vision. 
When only one eye is aphakic, the eye having poorer corrected 
visual acuity will be rated on the basis of its acuity 
without correction. When both eyes are aphakic, both will be 
rated on corrected vision.  The corrected vision of one or 
both aphakic eyes will be taken one step worse than the 
ascertained value, however, not better than 20/70 (6/21). 
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  The Veteran's 40 percent rating is 
based on a combination of the 30 percent rating for aphakia 
and the minimum 10 percent rating for keratitis.
  
In his October 2005 NOD as to the effective date of the 40 
percent rating, the Veteran argued that his symptoms had 
persisted since service, warranting an earlier effective 
date.  During the RO hearing, the Veteran stated that he was 
satisfied with the 40 percent rating but that he was entitled 
to this rating "long before now for this problem," noting 
the similarity of the symptoms of his Meniere's disease and 
Cogan's syndrome.  However, in the face of the February 2003 
final decision, this argument for an earlier effective date 
is without legal merit.  In the absence of clear an 
unmistakable error (CUE) in the February 2003 decision, an 
earlier effective date for the award of the 40 percent rating 
would be warranted only if: (1) such increase were factually 
ascertainable up to one year prior to the date of the January 
26, 2004 date of claim (January 26, 2003), or (2) there were 
a document filed between the February 2003 final decision and 
the January 26, 2004 claim that could be interpreted as an 
informal claim.  The Board notes that the Veteran has not 
alleged any specific error in the February 2003 or any other 
RO rating decision, and a CUE claim has therefore not been 
pled with sufficient specificity.  See Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

There are documents in the claims file dated between January 
26, 2003 and January 26, 2004, specifically, VA treatment 
records.  Most of these relate to the Veteran's psychiatric 
disability, and therefore cannot be considered an informal 
claim and do not indicate a factually ascertainable increase 
in disability.  There are also May and September VA ear, nose 
and throat notes, but these do not specifically address or 
indicate a worsening of the Veteran's Cogan's syndrome.  
However, an August 20, 2003 optometry note contains diagnoses 
of cataracts and pseudophakia that may be related to Cogan's 
syndrome.  

Given that this note contains information similar to that 
which the RO subsequently found warranted a 40 percent 
rating, and was after the February 2003 denial and within a 
year of the January 26, 2004 claim, the Board finds that the 
Veteran is entitled to an effective date of August 20, 2003 
for the award of a 40 percent rating of his Cogan's syndrome.  
See 38 C.F.R. §§ 3.400(o)(2); 3.157(b).  The Veteran is not, 
however, entitled to an effective date prior to August 20, 
2003, because there is no document prior to that date but 
within a year of the claim that indicates that an increase in 
disability was factually ascertainable or that could be 
interpreted as an informal claim.


ORDER

The claim for entitlement to service connection for Meniere's 
disease is reopened.

An effective date of August 20, 2003, for the assignment of a 
40 percent rating for Cogan's syndrome, is granted.


REMAND

VA has a duty to provide a medical examination or obtain a 
medical opinion if the evidence indicates that a current 
disability may be associated with military service, but the 
record does not contain sufficient medical evidence to decide 
the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As noted, there is evidence that the Veteran has 
Meniere's disease, and Dr. Sirotnak indicated that this 
disease may have been incurred in or aggravated by service.  
Thus, the evidence reflects that the Veteran's Meniere's 
disease may be associated with service, but the record does 
not contain sufficient evidence to decide the claim, as there 
is no sufficiently definitive medical opinion linking the 
Veteran's Meniere's disease to service.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim).

A VA examination as to the etiology of the Veteran's 
Meniere's disease is therefore warranted.

Accordingly, the claim for service connection for Meniere's 
disease is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination in order to determine the 
etiology of his Meniere's disease.  All 
indicated tests and studies should be 
conducted.  The claims folder must be 
made available to the examiner for review 
before the examination.

After the examination and the review of 
the record is completed, the examiner 
should render and opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
Veteran's Meniere's disease was incurred 
in or aggravated by his military service.

The reasons for this opinion should be 
provided.

2. If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


